ACCEPTED
                                                               06-14-00186-CR
                                                     SIXTH COURT OF APPEALS
                                                          TEXARKANA, TEXAS
                                                          3/16/2015 2:12:21 PM
                                                               DEBBIE AUTREY
                                                                        CLERK

NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR

                                            FILED IN
                                     6th COURT OF APPEALS
                                       TEXARKANA, TEXAS
           TO THE COURT OF APPEALS   3/16/2015 2:12:21 PM
  SIXTH   DISTRICT OF TEXAS AT TEXARKANA DEBBIE AUTREY
                                             Clerk


DARRIAN DE’ANTHONY DAVIS-SANDERS, Appellant

                        V.

          THE STATE OF TEXAS, Appellee



                      *****

APPELLANT’S MOTION FOR EXTENSION OF TIME

           TO FILE APPELLATE BRIEF

                      *****


               DONALD K. HOOVER
                Counsel for Appellant
               Bar I.D. No. 24053019

                414 W. Sam Rayburn
                Bonham, Texas 75418
              903/820-8464 (Telephone)
              972/767-4355 (Facsimile)




NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR
              NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR

                         TO THE COURT OF APPEALS

         FIFTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA

DARRIAN DE’ANTHONY DAVIS-SANDERS,
                                                                        Appellant

V.

THE STATE OF TEXAS
                                                                        Appellee

                                      *****

             APPELLANT’S MOTION FOR EXTENSION OF TIME

                         TO FILE APPELLATE BRIEF

                                      *****

TO THE HONORABLE COURT OF APPEALS, SIXTH DISTRICT OF TEXAS
AT TEXARKANA:

      Comes now the Appellant, by and through his counsel of record, and

respectfully requests this Court grant him an extension of time to file his appellant

brief in the above named causes, pursuant to Rule 10 of the Texas Rules of Appellate

Procedure.

      On September 19, 2014, the Appellant was adjudicated and sentenced to 60

years in the Texas Department of Criminal Justice. On October 17, 2014 the Appellant

timely filed his Notice of Appeal. Mr. Davis-Sanders also filed a motion for new trial
on October 17, 2014, which was denied by operation of law.

      The reporter’s record and clerk’s record were with the Court on or about

February 12, 2015. Counsel for the Appellant received the clerk’s and reporter’s

records on the same date. The Appellant’s brief is due on March 16, 2015. Counsel

for the Appellant was in trial, three of the last four weeks. Additional time is necessary

for Appellant’s counsel to finish review of the record, research and identify the

grounds for appeal, and consult with the Appellant to draft a brief.

      Appellant counsel now makes his first request for an extension of time to file

the Appellant’s Brief. The Appellant requests an extension of time until April 16,

2015 to file the Appellant’s brief. This request is not for the purpose of delay, but so

that justice may be done.

      WHEREFORE, the Appellant prays that the Court grant this motion for

extension of time in which to file his appellate brief in this case.

                                         Respectfully submitted,


                                           /s/ Donald Hoover
                                         Donald Hoover
                                         Counsel for Appellant
                                         Bar I.D. No. 24053019
                                         414 W. Sam Rayburn
                                         Bonham, Texas 75418
                                         (903) 820-8464 (Telephone)
                                         (972) 767-4355 (Facsimile)
                          CERTIFICATE OF SERVICE

      A copy of the foregoing Appellant’s Motion for Extension of Time to File
Appellate Brief has been mailed via first-class mail, or hand-delivered, on March
12, 2015, to:

Via Hand Delivery
Fannin County District Attorney’s Office
Fannin County Courthouse
101 E. Sam Rayburn
Bonham, Texas 75418

Via first-class mail
Mr. Darrian D. Davis-Sanders
#01957802
Eastham Unit- TDCJ
2665 Prison Road #1
Lovelady, Texas 75851


                                        /s/ Donald Hoover
                                      Donald Hoover